THE judgment and decree of the district court herein was rendered prior to the announcement of our decisions in Santa Fe Land Improvement Company v. City andCounty of Denver, 89 Colo. 309, 2 P.2d 238, and Rossv. City and County of Denver, 89 Colo. 317, 2 P.2d 241, and is in conflict therewith, as to the particular claim for damages herein involved, which fact is also stipulated. *Page 321 
The judgment and decree is reversed and the cause remanded, with instructions to the trial court to set aside and vacate its judgment and decree herein, and further proceedings, if any, are to be in accordance with our decisions in the above cited cases.